Citation Nr: 1028640	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-26 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hammer toe 
deformity.

2.  Entitlement to service connection for painful calluses, left 
foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This case come before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by the RO that denied 
the veteran's claims.  The Veteran filed a timely appeal of this 
determination to the Board.

In August 2007, the Veteran, accompanied by his representative, 
testified via videoconference at a Board hearing before the 
undersigned Acting Veteran's Law Judge.  A transcript of these 
proceedings has been associated with the Veteran's claims file.

In May 2008, the Board remanded the claims for additional 
development.  The case since has been returned to the Board for 
further appellate action.


FINDINGS OF FACT

1.  Bilateral hammer toe deformity is etiologically related to 
the Veteran's active service.

2.  Painful calluses, left foot, are etiologically related to the 
Veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral hammer toe deformity was incurred in active 
service.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2009).

2.  Painful calluses, left foot, were incurred in active service.  
38 U.S.C.A. §§ 101, 106, 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.6, 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claims.  In addition, the evidence currently of record is 
sufficient to substantiate his claims.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active duty or 
active duty for training.  38 U.S.C.A. §§ 101, 106, 1110 (West 
2002); 38 C.F.R. §§ 3.6, 3.303.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  If a 
condition noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service is 
required for service connection.  See 38 C.F.R. § 3.303(b).  

A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Further, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran testified at the hearing before the undersigned that 
he developed bilateral foot pain and painful calluses of the left 
foot when he was in basic training at Fort Polk when he was 19 
years old.  He explained that he was reluctant to seek treatment 
during this time and was in fact discouraged from doing so by his 
drill instructor.  The Veteran perceived that this instructor did 
not like him in part because he found out that the Veteran had 
previous ROTC experience but failed to volunteer for leadership 
roles.  The Veteran testified that he would have liked to seek 
medical attention for his feet about every other day.  Instead, 
he just learned to live with the pain.  

The Veteran further testified that he sought VA treatment for the 
problem immediately following service in 1970 or 1971 when he 
worked at the VA medical center in Dallas.  

The record shows treatment for shrapnel wounds with painful 
callus, right heel, in 1969, for which the Veteran is service-
connected.  The claims folder contains records of VA treatment 
for painful calluses of both feet in February 1973.  A May 1975 
VA examination yielded diagnoses of residuals of shell fragment 
wound, right knee, pes planus, mild, with clawtoe deformity, toes 
of both feet, severe, and painful calluses, plantar aspect of 
both feet.  

The service treatment records reflect that the Veteran complained 
of foot trouble on his March 1969 report of medical history for 
separation examination report.  The physician's summary indicates 
foot trouble-pain in heel-no sequelae.  On his earlier, induction 
examination report in December 1966, he had also indicated yes in 
a box indicating foot problems.  However, the accompanying 
examination reflects the assessment that the foot problem was 
athlete's feet, mild.  

The post service record is replete with reference to current 
diagnoses of bilateral hammer toes and callous of the left foot 
as of the date of claim in June 2005.  

The Veteran was afforded a VA examination in April 2009.  The 
diagnosis was hallux valgus, degenerative joint disease, 
hammertoes, bilateral calluses, severe.  The examiner reviewed 
the claims folder and opined that the Veteran's hammer toes and 
bilateral calluses did not pre-exist service.  He further opined 
that these disabilities began in service, if one takes his 
history at face value.  

A veteran is competent to report about factual matters about 
which he has firsthand knowledge, including experiencing pain 
during service.  Washington v. Nicholson, 19 Vet. App. 362 
(2005).  Where a disability may be diagnosed by its unique and 
readily identifiable features, the presence of disability is not 
necessarily a determination "medical in nature," and may be 
capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

The medical evidence of record satisfactorily establishes that 
the Veteran currently has bilateral hammer toes and painful 
calluses of the left foot.  The medical record further shows that 
these disabilities did not preexist service.  

The Veteran has testified to continuity of symptomatology since 
service.  The Board finds the Veteran's testimony as to pain in 
the feet since basic training to be consistent with his service 
and credible.  

On review of the aforementioned evidence, the Board has 
determined that the evidence supportive of the claim is in 
equipoise, or evenly balanced, with that against the claim.  
Despite the lack of documentation of treatment of the foot pain 
and left foot callus in service, the Veteran's testimony provides 
the necessary nexus based on continuity of symptoms from service 
to the time of diagnosis.  The Board finds the disabilities in 
question, in this case, to be the type that may be diagnosed by 
their unique and readily identifiable features.  As such, 
presence of disability is not necessarily a determination 
"medical in nature."  Therefore, his testimony is competent 
evidence of continuity under controlling law.

Accordingly, with the resolution of reasonable doubt in the 
Veteran's favor, service connection is in order for his bilateral 
hammer toes and painful left foot calluses.


ORDER

Entitlement to service connection for bilateral hammer toe 
deformity is granted.

Entitlement to service connection for painful calluses, left foot 
is granted.



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


